Citation Nr: 1227811	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  10-39 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for a psychological disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, and depression.

2.  Entitlement to service connection for hypertension, to include as secondary to a psychological disorder.  

3.  Entitlement to service connection for an ear drum disorder with deafness.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to January 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2010, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In January 2012, he testified at a Board hearing before the undersigned.  Transcripts of those hearings are associated with the claims file.

In January 2012, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2011).

The RO originally denied separate claims for service connection for PTSD, schizophrenia, and depression.  However, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of the Court's holding and the evidence of various psychiatric disorders in this case, the Board has recharacterized the Veteran's claim as entitlement to service connection for a psychological disorder, to include PTSD, schizophrenia, and depression.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2011).  


I. VA Medical Opinions

A. Psychological Disorder

The Veteran was provided a VA mental disorders examination in March 2010.  The examiner diagnosed him with schizophrenia, undifferentiated type, and mood disorder, not otherwise specified.  She noted that she could not answer if the psychotic disorder began or was exacerbated by military service without records from the Grady Memorial Hospital from the late 1990s.  The Veteran subsequently submitted a 1998 discharge report from the Grady Health System.  Given this newly obtained information, an addendum opinion should be obtained for the examiner.  Specific instructions are detailed below.  


B. Ear Drum Disorder

The Veteran was provided a VA audiological examination in March 2010.  The examiner found that the Veteran had normal hearing.  The examiner also commented that she could not resolve the issue of whether a tympanic membrane injury was related to the reported personal assault during military service without resorting to speculation.  

In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the United States Court of Appeals for Veterans Claims (Court) held that before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence.  In this case, an explanation for why the examiner could not offer an opinion was not detailed and as a result the report is inadequate.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court held that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate examination or, at a minimum, notify the claimant why one will not or cannot be provided.  In this case, VA will not obtain an additional medical opinion because the Veteran's report of an injury to his ear during service and subsequent symptomatology is not credible and there is no other credible evidence of record suggesting that the Veteran sustained an ear injury or had symptoms of an ear injury during service.  

The Veteran suggests that he was struck in the head during service, and as a result, injured his ear drum.  His account of this incident has varied.  For example, in a December 2008 statement, the Veteran indicated that he was pushed from behind and punched in the back by a fellow private during basic training, which was witnessed and reported by a drill Sergeant.  In an April 2009 statement, the Veteran reported that he was attacked and hit in the head at around 2:30 in the morning.  The next morning he was told by a drill Sergeant to take a physical and talk to the Staff Sergeant.  By this account, the suspected perpetrator was brought before the drill Sergeant, but denied wrongdoing.  The Veteran reports he was later attacked again by the suspected perpetrator, but the drill Sergeant said the Veteran attacked the other person.  In February 2009, the Veteran told a different story indicating that he got into a fight with his drill Sergeant and hit his drill Sergeant.  In April 2009, he reverted to claiming that he was hit in the ear by a peer in the middle of the night.  The Board recognizes that the Veteran has claimed that he suffers from PTSD as a result of this incident and that an inability to recall an important aspect of the trauma may be a symptom of PTSD.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  However, in this case, the Veteran does not state that he cannot remember what happened.  Instead, his story changed from being pushed and hit by a fellow private to being struck by a fellow private when he was asleep to striking his drill instructor.  

In March 2010, a VA examiner also noted that statements by the Veteran indicated some differences in the incident of November 1999.  For example, in one account the Veteran reported that he "did finally get to sleep [after the assault]" suggesting that he was not unconscious during the assault; however, he reported to the examiner that he was knocked unconscious during all but one second of the attack.    

Service personnel records also contradict the Veteran's report of what happened during service.  The Veteran was reprimanded for fighting on November 17, 1999.  According to a witness statement, the Veteran and another private got into a verbal conflict and then the Veteran pushed the other private away violently.  This account, recorded contemporaneous to the event, indicates that the Veteran was not struck during an altercation with another soldier, but instead perpetrated a physical assault on someone else.  His service treatment records also show no treatment for a blow to the head.  

In addition, the Veteran's report of his medical history changed during the course of his March 2010 examination, suggesting that the Veteran was not being truthful.  The Veteran initially indicated that his mental health symptoms first started shortly after the alleged assault.  The examiner asked for clarification given that several records indicated that the Veteran was seen for mental health issues in civilian facilities prior to service.  The Veteran again denied previous treatment and seemed to the examiner to be a bit reluctant to discuss the matter.  According to the examiner, the Veteran eventually stated that he had been seen at Grady in 1997 "just for a check-up," indicating that this had been a non-mental health issue.  With further questioning, the Veteran reported he was seen at Grady in 1998 "just to be checked out mentally to see if everything was all right."  He reported that the doctors at Grady just told him he was depressed and sent him home.  The Veteran's statements suggest that he was trying to deceive the VA examiner, especially in light of the recently obtained 1998 discharge summary from Grady which shows a diagnosis of schizophrenia, disorganized type, and indicates that he was hospitalized for around three weeks. 
 
For the reasons above, the Board finds the Veteran's reports of an injury to the head during service and subsequent symptomatology to be lacking credibility.  

On remand, the RO should send the Veteran a letter notifying him that a VA medical opinion will not be obtained regarding his claim for entitlement to service connection for an ear drum disorder with deafness, as there is no credible evidence that there was any event in service to which such a disorder could be related.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)


II. Records Development

The evidence includes a copy of a June 2010 decision of the Social Security Administration (SSA) granting disability benefits for schizoaffective disorder, PTSD, vertigo, and hypertension.  The documents pertaining to the application for SSA disability benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  These records should be obtained on remand.

During the Veteran's March 2010 VA mental disorders examination, he showed the examiner a letter written by his mother.  This letter is not in the claims file and should be requested from the Veteran.  

The March 2010 VA mental disorders examination report also references relevant VA treatment records that do not appear to be in the claims file.  For example, the examiner noted a February 2008 note regarding the Veteran's intake into the mental health system at the Atlanta VA Medical Center (VAMC).  These records should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


III. VCAA Notice 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The Veteran has not been provided with notice specific to his claim that he has an ear drum disorder with deafness secondary to a psychological disorder.  Such notice should be provided on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran corrective VCAA notice that includes an explanation as to what evidence is necessary to substantiate a claim for service connection on a secondary basis, as well as an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim for entitlement to service connection for an ear drum disorder with deafness, in accordance with the Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Notify the Veteran that a VA medical opinion will not be obtained regarding his claim for entitlement to service connection for an ear drum disorder with deafness because there is no credible evidence of an event in service to which a current ear drum disorder could be related.   

3.  Request that the Veteran submit a copy of the letter from his mother that he presented to the physician who performed the March 2010 VA mental disorders examination.  

4.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

5.  Obtain treatment records relevant to the Veteran's claim for entitlement to service connection for a psychological disorder from the Atlanta VAMC dating since February 2008.

6.  After the above has been completed to the extent possible, return the claims file to the examiner who conducted the March 2010 VA mental disorders examination, if available, to provide the following opinions after review of the entire claims file: 

(a.)  Did the Veteran clearly and unmistakably have schizophrenia that existed prior to service?  If so, was the Veteran's preexisting schizophrenia clearly and unmistakably not aggravated by his military service?  

(b.)  If the question in (a.) is answered in the negative, assume that the Veteran was free from mental disease and defect prior to service (i.e., he did not have schizophrenia) and comment on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's schizophrenia manifested during his military service or within one year after separation from service.  Please discuss whether his behavioral problems and inability to complete training were the result of schizophrenia.    

It is recognized that the record clearly shows a diagnosis of schizophrenia prior to service; however, the law may consider the Veteran to have been normal at entry into service (free from any mental disorder) which necessitates the requested opinion.  

A complete rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

7.  After completing these actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

8.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


